Citation Nr: 0815416	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  07-28 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD), to 
include as secondary to the veteran's  service-connected 
disabilities of bilateral hearing loss and tinnitus.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1969 to 
February 1973.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied service connection.  

In February 2008, the veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided at the 
RO, a transcript of which has been associated with the claims 
folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

The veteran's service connection claim for an acquired 
psychiatric condition, including PTSD, includes both a direct 
service connection claim and a secondary service connection 
claim.  Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  To establish direct service connection, 
three requirements must be met: (1) the existence of a 
current disability; (2) an injury or disease was incurred 
during active military service; and (3) a relationship exists 
between the current disability and the inservice injury or 
disease.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) (a 
determination of service connection requires a finding of the 
existence of a current disability and a determination of the 
relationship between that disability and an injury or disease 
incurred in service).  

Service connection on a secondary basis may be granted for a 
disability that is proximately due to, or the result of, a 
service-connected disability.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence that shows:  (1) a current disability exists; 
(2) the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

The medical evidence in the record is not sufficient to 
decide the appeal on all possible legal theories.  Pursuant 
to 38 C.F.R. § 3.159(c)(4), VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim but (1) contains competent lay or medical evidence 
of a current diagnosed disability or persistent or recurrent 
symptoms of a disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  The third part could be satisfied by competent 
evidence showing post-service treatment for a condition or 
other possible association with military service.  38 C.F.R. 
§ 3.159(c)(4).

The record reflects that the veteran has been diagnosed, at 
various times, with mood disorder due to severe tinnitus, 
anxiety disorder NOS, probable PTSD, mood disorder due to 
general medical condition, and PTSD.  The psychiatric 
evaluations in the record reflect a relationship between the 
veteran's mental health and his severe tinnitus.  

Yet, that evidence is insufficient to decide the claim.  The 
various assessments of the veteran's mental health condition 
are focused primarily on relieving his anxiety symptoms and 
helping him adjust to his tinnitus disability.  But no 
examiner has made a comprehensive assessment of the etiology 
of the veteran's various psychiatric conditions.  Thus, a 
medical opinion on the etiology of each diagnosed disorder is 
needed, as well as an opinion as to the relationship between 
that disorder and the veteran's service-connected hearing 
loss and tinnitus disabilities.  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).   

At the February 2008 personal hearing, the veteran stated 
that all of his medical treatment for psychiatric conditions 
is performed at the Mountain Home VA Medical Center.  And 
since the most recent mental health records from that 
facility are more than one year old, the RO/AMC should update 
the claims folder with any medical treatment records dated 
from January 2007.  

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the 
veteran's treatment records for 
psychiatric disorders from the Mountain 
Home VA Medical Center, dated since 
January 2007.  Associate any evidence 
obtained with the claims folder.  

2.  Then, make arrangements for the 
veteran to have an appropriate examination 
to determine whether he has any current 
mental disorders, and if so, the 
relationship of each disability to the 
veteran's service-connected bilateral 
hearing loss disability and to his 
service-connected tinnitus disability.  

The claims folder, to include a copy of 
this Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  Any 
indicated studies should be performed.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matters:  

(a) Identify all current diagnoses of 
mental disorders.  Please explicitly 
address whether the veteran has PTSD, and 
if so, please identify all stressors and 
how each of the PTSD diagnostic criteria 
of the Diagnostic and Statistical Manual 
of Mental Disorders (Fourth ed.) are met; 

(b) For each diagnosis, determine whether 
it is at least as likely as not (that is, 
a 50 percent probability or greater) that 
its onset occurred during the veteran's 
active military service from May 1969 to 
February 1973, or within one year 
thereafter; 

(c) For each diagnosed mental disorder 
that did not have its onset during the 
veteran's active military service, 
determine whether it is at least as likely 
as not (that is, a 50 percent probability 
or greater) that the veteran's service-
connected bilateral hearing loss and/or 
tinnitus:  (i) caused the diagnosed mental 
disorder; or (ii) made the diagnosed 
mental disorder worse than it would 
otherwise have been in the natural 
progress of that mental disorder.  

(d) For any diagnosed mental disorder that 
was made worse by the service-connected 
bilateral hearing loss and/or tinnitus, 
please describe the nature of and the 
level of disability of that mental 
disorder before the bilateral hearing loss 
and/or tinnitus disabilities began making 
it worse.  If that is not possible, 
describe: (i) the level of disability of 
each such diagnosed mental disorder at the 
earliest point of time it is possible to 
describe its level, (ii) what the level 
currently would be due to the natural 
progression of the mental disorder, and 
(iii) the current level of that mental 
disorder as a result of the aggravation by 
the service-connected disabilities of 
bilateral hearing loss and/or tinnitus.      

(e) For each matter, if it is not possible 
to give an opinion, state that and provide 
the rationale for why it is not possible.  

(f) To the extent the examiner's diagnoses 
or opinions are inconsistent with others 
contained in the record, the examiner 
should address how and why his or her 
opinion is different.  

3.  Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, 
provide the veteran and his 
representative, if any, with a 
supplemental statement of the case.  Allow 
an appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

